To set aside the conditions imposed by an order vacating an order dismissing an appeal.
Denied February 26, 1895, with costs.
Relator appealed in January, 1894, from a judgment of ouster entered by a circuit court commissioner. A motion to dismiss said appeal was entered February 24, 1894, and on February 29, 1894, an order was entered dismissing the appeal unless a new bond be filed within ten days, with ten dollars costs. The-conditions were not complied with, but the default was not. brought to the attention of the court. The appellee, however, obtained from the clerk a certificate that such an order had been entered and that it had not been complied with, and upon-such certificate the commissioner issued a writ of restitution and relator was ousted.
In April, 1894, suit was brought on the appeal bond and. judgment was taken therein by default July 17, 1894.
On December 31, 1894, relator moved the court to set aside the order dismissing her appeal because (1) the order of dismissal was entitled Edgar R. Whitcomb vs. Mary Connelly, whereas relator’s name is Emma Connelly, and in the proceedings had she was so named;
(2) While no appearance was entered before the commissioner, relator sets forth that she employed one B. as her attorney to represent her there. B. made the affidavit for appeal, the *385bond was executed in tbe name of relator by B., her attorney, and one of the sureties was relator’s husband, and notice of tbe motion to dismiss was served upon B. and proof thereof filed.
Tbe court made an order granting relator’s motion upon payment of tbe amount due upon tbe land contract under wbicb relator bad occupied and tbe amounts wbicb tbe plaintiff bad expended upon tbe property since be took possession.
Respondent contended that the service of notice upon B. was a good service, Roskopp vs. Circuit Judge, 97 M., 628 (340); and that the record furnished ample means for the correction of the clerical error in the order, Emery vs. Whitwell, 6 M., 474; Merrifield vs. Ingersoll, 61 M., 4.